Exhibit 10.36

AMENDMENT NO. 2

Dated as of October 31, 2008

to

AMENDED AND RESTATED GUARANTEE AGREEMENT

Dated as of August 23, 2007

          THIS AMENDMENT NO. 2 (“Amendment”) is made as of October 31, 2008 by
and among Photronics, Inc. (the “Guarantor”) and JPMorgan Chase Bank (China)
Company Limited, Shanghai Branch, as Administrative Agent (for and on behalf of
itself and the Majority Lenders under the Restated Credit Agreement) (the
“Administrative Agent”), under that certain Amended and Restated Guarantee
Agreement dated as of August 23, 2007 by and among the Guarantor and the
Administrative Agent (for and on behalf of itself and the other Finance Parties
from time to time party to the Restated Credit Agreement) (as amended by that
certain Amendment No. 1 thereto, dated as of April 25, 2008, and as may be
further amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Guarantee
Agreement.

          WHEREAS, the Guarantor has requested that the Administrative Agent and
the Majority Lenders agree to certain amendments to the Guarantee Agreement;

          WHEREAS, the Guarantor and the Administrative Agent and the Majority
Lenders have agreed to such amendments on the terms and conditions set forth
herein;

          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor and the Administrative Agent (for and on behalf of itself and the
Majority Lenders under the Restated Credit Agreement) have agreed to enter into
this Amendment.

          1. Amendments to Guarantee Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
Guarantee Agreement is hereby amended as follows:

          (a) Clause (a) of Section 7.11 of the Guarantee Agreement is amended
and restated in its entirety as follows:

          (a) Maximum Senior Leverage Ratio. The Guarantor will not permit the
ratio (the “Senior Leverage Ratio”), determined as of the end of each of its
fiscal quarters set forth below, of (i) Consolidated Senior Indebtedness to (ii)
Consolidated EBITDA for the period of 4 consecutive fiscal quarters ending with
the end of such fiscal quarter, all calculated for the Guarantor and its
Subsidiaries on a consolidated basis, to be greater than the ratio set forth
opposite such fiscal quarter:

--------------------------------------------------------------------------------


Fiscal Quarter Ending On or About        Maximum Senior Leverage Ratio  November
2, 2008  2.25 to 1.00  January 31, 2009 and thereafter  1.50 to 1.00 


          2. Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Guarantor and the
Administrative Agent (for and on behalf of itself and the Majority Lenders under
the Restated Credit Agreement), (b) the Administrative Agent shall have received
evidence of an amendment to the U.S. Credit Agreement on terms and conditions
reasonably satisfactory to it, (c) the Guarantor shall have paid to the
Administrative Agent (or an Affiliate thereof), for the account of each Lender
(or its Affiliate in the U.S.) that executes and delivers its signature page
hereto by such time as is requested by the Administrative Agent (or an Affiliate
thereof), an amendment fee equal to 0.70% of such Lender’s aggregate Commitment
under the Restated Credit Agreement and (d) the Guarantor shall have paid all of
the fees of the Administrative Agent (including, to the extent invoiced,
reasonable attorneys’ fees and expenses of the Administrative Agent) in
connection with this Amendment.

          3. Representations and Warranties of the Guarantor. The Guarantor
hereby represents and warrants as follows:

          (a) This Amendment and the Guarantee Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Guarantor and are
enforceable against the Guarantor in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Guarantor set forth in the Guarantee
Agreement, as amended hereby, are true and correct as of the date hereof.

          4. Reference to and Effect on the Guarantee Agreement.

          (a) Upon the effectiveness hereof, each reference to the Guarantee
Agreement in the Guarantee Agreement or any other Finance Document shall mean
and be a reference to the Guarantee Agreement as amended hereby.

          (b) Except as specifically amended above, the Guarantee Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Guarantee
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

2

--------------------------------------------------------------------------------

          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

3

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

PHOTRONICS, INC.,  as the Guarantor     
By:_____________________________________  Name:  Title: 


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED,  SHANGHAI BRANCH,  as
Administrative Agent (for and on behalf of itself and the  Majority Lenders
under the Restated Credit Agreement)     
By:_____________________________________  Name:  Title: 


--------------------------------------------------------------------------------